Citation Nr: 1102312	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bronchial asthma, currently evaluated 30 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1967 to June 1970.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of July 2008 and January 2009 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Offices (ROs) 
in St. Petersburg, Florida, and Nashville, Tennessee, 
respectively.  Original jurisdiction in this case now resides 
solely with the RO in Nashville, Tennessee.

Procedural history

In July 1970, the RO awarded the Veteran service connection for 
asthma; a 10 percent disability rating was assigned.  This rating 
was subsequently increased by the RO to 30 percent, effective 
February 1, 2007, in an August 2007 rating decision.  In July 
2008, the Veteran filed a claim requesting an increased rating 
for his service-connected asthma disability.  The RO denied this 
request in the above-referenced January 2009 rating decision.  
The Veteran disagreed, and perfected an appeal as to that issue.

In August 1978, the RO awarded the Veteran service connection for 
hemorrhoids; a noncompensable (zero percent) disability rating 
was assigned.  The RO increased this rating to 10 percent, 
effective February 16, 2001, in a March 2002 rating decision.  In 
addition, the RO subsequently assigned a temporary total 
disability rating for the Veteran's hemorrhoid disability, 
effective from October 19, 2004 to December 1, 2004.  The prior 
10 percent rating was reinstated for all times thereafter.

In September 2008, the Veteran filed a request for a rating 
greater than 10 percent for his service-connected hemorrhoids.  
The RO denied this request in the above-referenced January 2009 
rating decision.  The Veteran disagreed and initiated an appeal 
as to that issue.  During the pendency of the appeal, the RO 
increased the Veteran's disability rating to 20 percent, 
effective September 9, 2008.  See the RO's September 2009 rating 
decision.  The Veteran has not expressed satisfaction with this 
assigned rating, and has made clear his desire to proceed with 
his appeal.      See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under the 
VA Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  The Veteran perfected an appeal as 
to this issue in October 2009.  

Finally, in July 2008, the RO denied the Veteran's claim for 
TDIU.  The Veteran disagreed and perfected an appeal as to that 
issue as well.  

The Board notes in passing that in October 2007 the Veteran 
perfected an appeal of previous RO denials of his hemorrhoids and 
asthma increased rating claims, as well as one service-connection 
claim for a mental disorder.  See both an August 2007 Statement 
of the Case and the Veteran's October 2007 VA Form 9.  Crucially 
however, in a subsequent February 2008 statement, the Veteran 
specifically instructed the VA to "[p]lease disregard any and 
all past request[s] for appeal and hearing by VA." See the 
Veteran's February 22, 2008 Statement in Support of Claim.  The 
Veteran then submitted new increased rating claims in July and 
September 2009 respectively, which have been addressed by the RO 
in the above-referenced January 2009 rating decision, and are 
currently before the Board.  

In July 2010, the Veteran testified at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge at the 
Nashville RO.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  At this hearing, the 
Veteran submitted additional medical evidence directly to the 
Board, accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304 (2010).


The Veteran's asthma and TDIU claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's service-connected hemorrhoids are manifested by 
persistent bleeding with secondary anemia.

2.  The medical and other evidence of record does not indicate 
that the Veteran's service-connected hemorrhoids are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The assignment of a disability rating greater than 20 percent 
for hemorrhoids is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

2.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a disability rating greater 
that 20 percent for his service-connected hemorrhoid disability.  
As discussed elsewhere in this decision, the Board is remanding 
the Veteran's asthma and TDIU claims for further evidentiary 
development.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA and under Dingess by a letter mailed in December 2008.  
Subsequently, in January 2009, the RO adjudicated the Veteran's 
claim in the first instance, which he has timely appealed.  
Accordingly, there is no prejudice to the Veteran in proceeding 
with the issuance of a decision as to his increased rating claim 
for his hemorrhoids disability.
 
Concerning the VA's duty to assist, the Board notes that the 
Veteran's service treatment records, his pertinent post-service 
VA and private medical records, his Social Security 
Administration records, and his lay testimony have been obtained.  

With respect to the VA examinations conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hemorrhoids increased rating claim.  The Veteran was afforded a 
VA examination pertaining to his claim most recently in December 
2008.  The examination report reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate examination, and rendered 
appropriate diagnoses consistent with the other evidence of 
record.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the Veteran's 
claim has been consistent with said provisions.  The Board is 
satisfied that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of an attorney, and 
testified before the undersigned at a July 2010 hearing.  

Accordingly, the Board will address the claim on appeal.


Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.         
See 38 C.F.R. § 4.7 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's service-connected hemorrhoid disability is rated 
under Diagnostic Code 7336 [hemorrhoids, external or internal].  
Diagnostic Code 7336 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case [hemorrhoids].  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7336.

Under Diagnostic Code 7336 [hemorrhoids], the levels of 
disability are as follows:

      20%:  With persistent bleeding and with secondary anemia, 
or with fissures.

10%:  Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent 
recurrences.

      0%:  Mild or moderate.

See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

Analysis

As noted immediately above, the currently assigned 20 percent 
disability rating is the highest rating available under 
Diagnostic Code 7336.  As such, a higher disability rating for 
the Veteran's service-connected hemorrhoid disability is not 
warranted.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating 
for his service-connected hemorrhoids in September 2008.  
Therefore, the question to be answered by the Board is whether 
any different rating should be assigned for the relevant time 
period under consideration, or September 2007 to the present.

The Veteran's hemorrhoids were rated 10 percent disabling from 
December 1, 2004 to September 9, 2008, which is the date the RO 
received his increased rating claim.  A maximum 20 percent rating 
has been in effect from the date of his claim to the present day.  

As noted above, a 20 percent rating may be assigned for 
hemorrhoids when the evidence demonstrates that such disability 
is manifested by persistent bleeding and with secondary anemia, 
or with fissures.  Crucially, it was not until after the Veteran 
filed his September 9, 2008 increased rating claim when 
additionally-obtained medical evidence demonstrated that the 
Veteran experienced slight anemia in addition to persistent 
bleeding.  See, e.g., the Veteran's July 30, 2008 VA Primary Care 
note [received by the RO in November 2008]; see also the 
Veteran's December 2009 VA examiner's report.  Thus, it does not 
appear that entitlement to a 20 percent disability rating was 
evident in the record until after the Veteran submitted his 
September 2008 increased rating claim.  To the extent the RO has 
assigned a more favorable effective date [i.e., the date of 
claim] for this increase from 10 to 20 percent, the Board will 
not disturb such assignment.

As described above, the Veteran is now receiving the maximum 
disability rating allowable under Diagnostic Code 7336, and has 
received this rating since the date of his initial claim for 
increase, September 9, 2009.  The Board can find no evidence to 
support a finding that the Veteran's hemorrhoid disability was 
less severe at any time thereafter.  Accordingly, further staging 
of the Veteran's disability rating is not warranted in this case.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.                    See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected hemorrhoids are inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria found in the rating schedule for 
hemorrhoids shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, which includes 
hemorrhoids with bleeding, and anemia.  Accordingly, the Board 
finds that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the Veteran's 
service-connected hemorrhoid disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due to 
service-connected disability (TDIU), either expressly raised by 
the Veteran or reasonably raised by the record, involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  As described in the 
Introduction above, the issue of TDIU is already in appellate 
status before the Board.  Such will be discussed in the REMAND 
section below.  


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected hemorrhoids is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's asthma and TDIU claims must be remanded for further 
development.  

Concerning the Veteran's asthma disability, the Veteran's most 
recent pulmonary function test (PFT) results of record are dated 
in June 2009 and January 2010.  In June 2009, the Veteran 
exhibited a pre-bronchodilator forced expiratory volume (FEV-1) 
measurement of  53 percent of predicted value, and FEV-1/forced 
vital capacity (FVC) measurement of 62 percent.  After using the 
bronchodilator, the Veteran exhibited an FEV-1 measurement of 93 
percent of predicted value, and FEV-1/FVC measurement of 71 
percent.  See the Veteran's June 11, 2009 private PFT report by 
Dr. S.S.  Subsequent January 2010 testing however demonstrated 
more improved PFT results before use of the bronchodilator.  At 
that time, the Veteran exhibited a pre-treatment FEV-1 
measurement of 100 percent of predicted value, and FEV-1/FVC 
measurement of 72 percent.  See the Veteran's January 12, 2010 
private PFT report by Dr. S.S.  

At the July 2010 hearing, the Veteran testified that he underwent 
pulmonary function testing with Dr. S.S. two weeks before the 
hearing date, and that he underwent a total of three pulmonary 
tests within the six months prior to the hearing.  See the July 
2010 hearing transcript, page 15.  Although the Veteran has 
submitted treatment reports dated through June 2010 from Dr. 
S.S., the actual results from these PFTs do not appear to be of 
record.  

VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A.            § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  The Board believes that it 
would be appropriate to attempt to obtain these PFT score 
reports, following the Veteran's submission of a Authorization 
and Consent to Release Information [VA Form 4142], as they may 
more accurately indicate the current severity of the Veteran's 
service-connected asthma.

Additionally, the Board observes that the Veteran's service-
connected asthma disability was most recently evaluated by a VA 
examiner in October 2008.  Since that time, the Veteran has 
submitted medical evidence suggesting that his disability has 
worsened in severity.  See, e.g., the January 12, 2010 private 
treatment report of Dr. S.S. [noting that the Veteran's asthma 
symptoms have been worsening recently].   The Veteran has also 
testified that he used to see his doctor every two months, but 
"in the last few months I've had to see my doctor every month."       
See the July 2010 hearing transcript, page 5.  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board 
believes that a medical examination assessing the current 
severity of the Veteran's asthma disability, and its effect on 
the Veteran's employability, is necessary to adequately decide 
this claim.

Finally, the Board observes that the Veteran's TDIU claim is 
inextricably intertwined with his asthma claim.  In other words, 
if an increased rating is granted or denied for his asthma 
disability, such may impact the Veteran's TDIU claim.   See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
asthma disability.  The Veteran should be 
provided multiple copies of VA Form 21- 
4142, Authorization and Consent to Release 
Information, and should be asked to 
complete these releases so that VA can 
obtain private treatment records on his 
behalf, to include pulmonary function test 
(PFT) score reports from Dr. S.S. dated in 
2010.  The RO should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran, to include those already 
identified in the Veteran's July 2010 
hearing testimony from Dr. S.S., as well 
as any outstanding relevant VA treatment 
records. Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  The RO should then schedule the 
Veteran for a VA examination to determine 
the current severity of his asthma 
disability, and to determine whether the 
Veteran is unemployable because of 
service-connected disability.  The 
Veteran's VA claims folder and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner.  

In particular, the examination should 
include pulmonary function tests, which 
report the Veteran's FEV-1 and FEV-1/FVC 
measurements, both pre-bronchodilator and 
post-bronchodilator.  If there are any 
conflicts with respect to the FEV-1 and 
FEV-1/FVC findings, the examiner should 
state which finding most accurately 
reflects the current level of disability.  
If possible, the examiner should indicate 
FEV-1 and FEV- 1/FVC measurements 
attributable only to the service-connected 
bronchial asthma.  If it is impossible to 
provide such information or to 
disassociate symptoms with other 
respiratory disabilities, then the 
examiner should state this for the record.  
All findings should be reported in detail.  

The examiner should also specifically 
identify whether the Veteran requires 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids or immune-suppressive 
medications to treat his service-connected 
asthma.  Additionally, the examiner should 
identify the frequency of the Veteran's 
asthma attacks, and comment upon the 
existence and frequency of episodes of 
respiratory failure, if any.  The examiner 
should also indicate whether the Veteran 
visits a physician for required care of 
exacerbations at least monthly.

Finally, the examiner should provide an 
opinion as to whether the Veteran's 
service-connected bronchial asthma renders 
the Veteran unable to obtain or maintain 
gainful employment.  

A report of the examination should be 
associated with the Veteran's VA claims 
folder.  

3.  After undertaking any other 
development it deems necessary, the RO 
should readjudicate the Veteran's 
increased rating and TDIU claims.  If the 
claims are denied, in whole or in part, 
the RO should provide the Veteran and his 
attorney with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


